ORDER

PER CURIAM.
Paul Morton (“Morton”) appeals the judgment in favor of the City of Portage Des Sioux (“City”) enjoining him from maintaining a nuisance on his property and awarding City attorneys’ fees and monetary sanctions pursuant to Rule 55.03 and Section 514.205 RSMo 1994.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence in the record and is not against the weight of the evidence. An extended opinion would have no prece-dential value. We have, however, furnished the parties with a memorandum for their information only, setting forth the reasons for this order. We affirm the judgment pursuant to Rule 84.16(b).